In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
*************************
ANA ORTEGA,                *                                 No. 12-703V
                           *                                 Special Master Christian J. Moran
               Petitioner, *
                           *
v.                         *                                 Filed: October 4, 2013
                           *
SECRETARY OF HEALTH        *                                 Entitlement; influenza (flu) vaccine;
AND HUMAN SERVICES,        *                                 shoulder injury related to vaccine
                           *                                 administration (SIRVA)
               Respondent. *
*************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner
Tara J. Kilfoyle, United States Department of Justice, Washington, DC, for respondent.

                      UNPUBLISHED RULING ON ENTITLEMENT*

       On October 17, 2012, Ana Ortega filed a petition for compensation, alleging that she
suffered a shoulder injury caused by an influenza (flu) vaccine, which she received on November
17, 2011. Petitioner seeks compensation pursuant to the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq. (2006).

        In her Rule 4(c) report, respondent stated her opinion that this case is appropriate for
compensation under the terms of the Act. Resp’t Rep., filed Sept. 24, 2013, at 2. Respondent
stated further that “petitioner’s claim satisfies the Althen requirements and that her SIRVA was
caused-in-fact by the influenza vaccination she received on November 17, 2011.” Id. at 5
(referencing Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005)).

        Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based
upon a review of the record as a whole, the undersigned finds that petitioner has established that
she is entitled to compensation. The parties are directed to begin the process of determining the
amount of compensation to which the petitioner is entitled.

       *
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

IT IS SO ORDERED.



                                          s/Christian J. Moran
                                          Christian J. Moran
                                          Special Master




                                      2